Title: From Thomas Jefferson to Joseph Fenwick, 13 March 1792
From: Jefferson, Thomas
To: Fenwick, Joseph


          
            Sir
            Philadelphia Mar. 13. 1792.
          
          In consequence of your favor of Oct. 28. which did not come to hand till Jan. 14. I took measures to obtain satisfactory information  in the case of Mrs. Olivier. As the opinions of lawyers are the only evidence of law we can furnish, I thought it best to take those of lawyers, who are at the same time members of Congress, because their office vouches at the same time their science and their integrity. I send you in consequence the inclosed opinion signed and acknoleged to me by Mr. Benson and Mr. King and so certified by me. I did not certify Mr. Sylvester’s signature because I did not see him on the occasion: but the evidence of the other gentlemen satisfies me the signature is his, as much as if I had seen it myself.
          I take this occasion of acknoleging the receipt of your favors of July 15. Aug. 31. and Sep. 25. all of which have been acted on where they required it.
          Your private letters of July 8. Oct. 2. and Sep. 26. respecting the case of Mr. Derieux have also been received. I have no answer yet to my private letter of Sep. 1. sent you through the hands of Mr. Short. I hope both that and it’s contents get safe to your hands. I am with great esteem Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
          
            P.S. I put a letter to Mr. Edward Church under your cover.
          
        